DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Application filed October 30, 2019.  Claims 1-20 are presently pending and are presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) for U.S. Provisional Patent Application No. 62/752,968, filed on October 30, 2018, is acknowledged and accepted.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 4, 2020 is in compliance with the provisions of 37 CFT 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2, 5-6, 12, 15-16 and 20 are objected to inconsistencies when referencing a previously introduced element.  Specifically, the claims alternately recites “the wheels” and “the set of wheels” when referencing “a set of wheels”.  Amendment is required to select either “the wheels” or “the set of wheels” when referencing “a set of wheels”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 5, 6, 12, 15, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term “substantially” in claims 2, 5, 6, 12, 15, 16 and 20 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claims 5, 6, 15 and 16 recite the limitation "the alignment".  There is insufficient antecedent basis for this limitation in the claim.

The Office notes that the deficiencies in the forgoing claims extend to their dependents.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0181666, to Hayashi, in view of U.S. Patent No. 5,088,320, to Fukuda et al. (hereinafter Fukuda), and in further view of Designer’s Choice.
.
As per claim 1, Hayashi discloses a method comprising: receiving a robotic platform onto a ramp of a docking station comprising the ramp (e.g. see Figs. 1 and 8A, and para. 0026, wherein a robot 100 travels up a slope 204 of a charging station 200), a [guide] … (e.g. see Fig. 5A, wherein travel portions 207 and 208 are formed by interposed guides), a base pad (e.g. see Fig. 5A, wherein the charging station 200 includes a base 201), and a … backstop assembly (e.g. see Fig. 5A, wherein a back portion of the charging station 200 is provided), the ramp having a first side and a second side opposing the first side (e.g. see Fig. 8A, wherein a ramp defining the slope 204 has a first and second portion); guiding, by the … [guide], the robotic platform as the robotic platform is being driven onto ramp such that the robotic platform continues powered travel over the ramp when the robotic platform approaches the ramp within an angle range of 0 and 15 degrees with respect to either of the first and second sides of the ramp (e.g. see Figs. 6A, 6B, 8A and 8B); receiving, by the roller backstop assembly, the robotic platform from the roller assembly (e.g. see Fig. 5A, wherein the back portion receives the robot 100 from the slop 204); and docking the robotic platform in the docking  station (e.g. see Fig. 11B). 
Hayashi fails to disclose that the ‘guide’ inserted by the Office comprises a roller assembly.  However, Fukuda teaches an alignment guide for a wheel, wherein the alignment guide comprises a roller assembly 11 (e.g. see Fig. 2).  With respect to the back assembly comprising a back roller assembly, the Office notes that it is a matter of Designer’s Choice on the particular design used to form a receiving component.  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the docking station of Hayashi to include roller guides and receiving members for the purpose of reducing friction between the robot and docking station and minimize interference in the complete docking of the robot. 

As per claim 2, Hayashi, as modified by Fukuda, teaches the features of claim 1, and further teaches wherein the roller assembly comprises a first plurality of alignment members that: receives a set of wheels of the robotic platform as the robotic platform approaches the ramp (e.g. Fig. 6A of Hayashi discloses a plurality of wheel alignment members and Fig. 2 of Fukuda teaches that those alignment members may comprise roller); and aligns the wheels in a substantially forward direction of travel on the ramp when the wheels are received within the angle range of 0 and 15 degrees with respect to either of the first and second sides of the ramp (e.g. see Hayashi, Figs. 8A and 8B).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the docking station of Hayashi to include roller guides and receiving members for the purpose of reducing friction between the robot and docking station and minimize interference in the complete docking of the robot.

As per claim 3, Hayashi, as modified by Fukuda, teaches the features of claim 2, and Fukuda further teaches wherein each of the first plurality of alignment members comprises a frame and a roller attached to the frame (see Fig. 2, wherein the rollers 11 are attached to a frame for providing pivotal attachment).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the docking station of Hayashi to include roller guides and receiving members for the purpose of reducing friction between the robot and docking station and minimize interference in the complete docking of the robot.

As per claim 4, Hayashi, as modified by Fukuda, teaches the features of claim 2, and Hayashi further discloses wherein the first plurality of alignment members are oriented in a V-formation on the ramp (see Fig. 6).

As per claim 5, Hayashi, as modified by Fukuda, teaches the features of claim 2, and further teaches wherein the roller assembly further comprises a second plurality of alignment members coupled to the first plurality of alignment members, the ramp, and the base pad, wherein the second plurality of alignment members: receives the wheels of the robotic platform from the first plurality of alignment members; and maintains the alignment of the wheels in the substantially forward direction of travel onto the base pad from the ramp for engagement with the roller backstop assembly (e.g. see Hayashi, Fig. 6A, wherein the alignment guides has first portions for straightening the wheels as the robot moves up the ramp and second portions that maintain the wheels in a forward direction as the robot moves to a fully seated position within the docking station; with respect to the second portions being , with respect the second plurality of alignment members comprising rollers, Fukuda, Fig. 2, teaches rollers 11 configured for guiding wheels).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the docking station of Hayashi to include roller guides and receiving members for the purpose of reducing friction between the robot and docking station and minimize interference in the complete docking of the robot.

Claims 9-15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0181666, to Hayashi, in view of U.S. Patent No. 5,088,320, to Fukuda et al. (hereinafter Fukuda), and in further view of Designer’s Choice, and in further view of U.S. Patent No. 9,462,920, to Morin et al. (hereinafter Morin).

As per claim 9, Hayashi, as modified by Fukuda, teaches the features of claim 1, but fails to teach wherein the roller backstop assembly comprises a docking arm assembly that docks the robotic platform.  However, Morin teaches a docking arm disposed in a back assembly of a docking station for charging the robot (e.g. see Figs. 2 and 3).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the docking station of Hayashi to include a docking arm extending from a back portion of the docking station to prevent obstruction as the robot enters and exists the docking station.

As per claim 10, Hayashi discloses, as modified by Fukuda and Morin, teaches the features of claim 9, and Morin further teaches wherein the docking arm assembly comprises a charge plate assembly that engages a receiver on the robotic platform to charge the robotic platform when the robotic platform is docked (e.g. see Figs. 2 and 3).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the docking station of Hayashi to include a docking arm extending from a back portion of the docking station to prevent obstruction as the robot enters and exists the docking station.

As per claim 11, Hayashi, as modified by Fukuda and Morin, teaches a method comprising: receiving a robotic platform onto a ramp of a docking station comprising the ramp, a roller assembly, a base pad, a roller backstop assembly, and a power station, the ramp having a first side and a second side opposing the first side; guiding, by the roller assembly, the robotic platform as the robotic platform is being driven onto ramp such that the robotic platform continues powered travel over the ramp when the robotic platform approaches the ramp within an angle range of 0 and 15 degrees with respect to either of the first and second sides of the ramp; receiving, by the roller backstop assembly, the robotic platform from the roller assembly, wherein the roller backstop assembly comprises a docking arm assembly for docking the robotic platform; docking the robotic platform in the docking station; and charging, by the power station, the robotic platform when the robotic platform is docked in the docking station (e.g. see rejection of claims 1 and 9).

As per claim 12, Hayashi, as modified by Fukuda and Morin, teaches the features of claim 11, and further teaches wherein the roller assembly comprises a first plurality of alignment members that: receives a set of wheels of the robotic platform as the robotic platform approaches the ramp; and aligns the wheels in a substantially forward direction of travel on the ramp when the wheels are received within the angle range of 0 and 15 degrees with respect to either of the first and second sides of the ramp (e.g. see rejection of claim 2).

As per claim 13, Hayashi, as modified by Fukuda and Morin, teaches the features of claim 12, and further teaches wherein each of the first plurality of alignment members comprises a frame and a roller attached to the frame (e.g. see rejection of claim 3).

As per claim 14, Hayashi, as modified by Fukuda and Morin, teaches the features of claim 12, and further teaches wherein the first plurality of alignment members are oriented in a V-formation on the ramp (e.g. see rejection of claim 4).

As per claim 15, Hayashi, as modified by Fukuda and Morin, teaches the features of claim 12, and further teaches wherein the roller assembly further comprises a second plurality of alignment members coupled to the first plurality of alignment members, the ramp, and the base pad, wherein the second plurality of alignment members: receives the wheels of the robotic platform from the first plurality of alignment members; and maintains the alignment of the wheels in the substantially forward direction of travel onto the base pad from the ramp for engagement with the roller backstop assembly (e.g. see rejection of claim 5).

As per claim 19, Hayashi, as modified by Fukuda and Morin, teaches the features of claim 11, and further teaches wherein the docking arm assembly comprises a charge plate assembly that engages a receiver on the robotic platform to charge the robotic platform when the robotic platform is docked (e.g. see rejection of claim 10).

As per claim 20, Hayashi, as modified by Fukuda and Morin, teaches A method comprising receiving a robotic platform onto a ramp of a docking station comprising the ramp, a roller assembly, a base pad, a roller backstop assembly, and a power station, the ramp having a first side and a second side opposing the first side; guiding, by the roller assembly, the robotic platform as the robotic platform is being driven onto ramp such that the robotic platform continues powered travel over the ramp when the robotic platform approaches the ramp within an angle range of 0 and 15 degrees with respect to either of the first and second sides of the ramp, wherein the roller assembly comprises a plurality of alignment members that: receives a set of wheels of the robotic platform as the robotic platform approaches the ramp; and aligns the wheels in a substantially forward direction of travel on the ramp when the wheels are received within the angle range of 0 and 15 degrees with respect to either of the first and second sides of the ramp; receiving, by the roller backstop assembly, the robotic platform from the roller assembly, wherein the roller backstop assembly comprises a docking arm assembly that docks the robotic platform; docking the robotic platform in the docking station; and charging, by the power station, the robotic platform when the robotic platform is docked in the docking station (e.g. see rejection of claims 1, 2, 9 and 10).

Allowable Subject Matter
Claims 6-8 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as correcting the claim objections and rejections under 35 USC 112(b).

The following is an examiner’s statement of reasons for allowance:

The feature of wherein the roller backstop assembly comprises a third plurality of alignment members and a stopping member, wherein the third plurality of alignment members: receives the set of wheels of the robotic platform from the second plurality of alignment members on the base pad; and maintains the alignment of the wheels in the substantially forward direction of travel for engagement with the stopping member, wherein the stopping member is oriented vertically relative to the base pad at a height greater than a radius of the wheels of the robotic platform, and wherein the stopping member prevents further movement of the robotic platform, when considered in view of the prior art of record renders the claims, as well as its dependents, novel and non-obvious in view of the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure US Patent and Patent Publication Nos. 10737395, 2019/0202064, 2019/0133399, 2018/0228335, 2016/0183752 and 2009/0044370, which relate to robot and docking stations thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3669